EXECUTION VERSION









SECOND AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT


dated as of August 5, 2014


among


NEW RESIDENTIAL INVESTMENT CORP.


and


FIG LLC











--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
SECTION 1.
DEFINITIONS.
1
 
 
 
SECTION 2.
APPOINTMENT AND DUTIES OF THE MANAGER.
3
 
 
 
SECTION 3.
DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
7
 
 
 
SECTION 4.
AGENCY.
8
 
 
 
SECTION 5.
BANK ACCOUNTS.
8
 
 
 
SECTION 6.
RECORDS; CONFIDENTIALITY.
8
 
 
 
SECTION 7.
OBLIGATIONS OF MANAGER; RESTRICTIONS.
8
 
 
 
SECTION 8.
COMPENSATION.
9
 
 
 
SECTION 9.
EXPENSES OF THE COMPANY.
11
 
 
 
SECTION 10.
CALCULATIONS OF EXPENSES.
12
 
 
 
SECTION 11.
LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
12
 
 
 
SECTION 12.
NO JOINT VENTURE.
13
 
 
 
SECTION 13.
TERM; TERMINATION.
13
 
 
 
SECTION 14.
ASSIGNMENT.
14
 
 
 
SECTION 15.
TERMINATION FOR CAUSE.
15
 
 
 
SECTION 16.
ACTION UPON TERMINATION.
15
 
 
 
SECTION 17.
RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.
16
 
 
 
SECTION 18.
NOTICES.
17
 
 
 
SECTION 19.
BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.
17
 
 
 
SECTION 20.
ENTIRE AGREEMENT.
18
 
 
 
SECTION 21.
CONTROLLING LAW.
18
 
 
 
SECTION 22.
INDULGENCES, NOT WAIVERS.
18
 
 
 
SECTION 23.
TITLES NOT TO AFFECT INTERPRETATION.
18
 
 
 
SECTION 24.
EXECUTION IN COUNTERPARTS.
18
 
 
 
SECTION 25.
PROVISIONS SEPARABLE.
18
 
 
 
SECTION 26.
GENDER.
19








i



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT
THIS SECOND AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT, is made as
of August 5, 2014 (the “Agreement”) by and among NEW RESIDENTIAL INVESTMENT
CORP., a Delaware corporation (the “Company”), and FIG LLC, a Delaware limited
liability company (together with its permitted assignees, the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company and the Manager entered into a Management and Advisory
Agreement dated as of May 15, 2013 (the “Original Management Agreement”);
WHEREAS, the Company and the Manager amended and restated the Original
Management Agreement in its entirety in the Amended and Restated Management and
Advisory Agreement dated as of August 1, 2013 (the “Amended and Restated
Management Agreement”); and
WHEREAS, the Company and the Manager desire to amend and restate the Amended and
Restated Management Agreement in its entirety on the terms and conditions
hereinafter set forth.
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:

1



--------------------------------------------------------------------------------




I.    The Amended and Restated Management Agreement is hereby modified so that
all of the terms and conditions of the aforesaid Amended and Restated Management
Agreement shall be restated in their entirety as set forth herein.
II.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, and shall be deemed
to be effective as of the date hereof.
III.    Any reference in any other document executed in connection with the
Original Management Agreement, the Amended and Restated Management Agreement or
this Agreement to the Original Management Agreement or the Amended and Restated
Management Agreement shall be deemed to refer to this Agreement.
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO FURTHER AGREE AS FOLLOWS:
SECTION 1.
DEFINITIONS.

The following terms have the meanings assigned them:
(a)    “Agreement” means this Management and Advisory Agreement, as amended from
time to time.
(b)    “Board of Directors” means the Board of Directors of the Company.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.
(e)    “Distribution Date” means May 15, 2013.
(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(g)    “Excess MSRs” means excess mortgage servicing rights.
(h)    “Funds from Operations” is as defined by the National Association of Real
Estate Investment Trusts and means net income (computed in accordance with GAAP)
excluding gains (or losses) from debt restructuring and sales of property, plus
depreciation and amortization on real estate assets, and after adjustments for
unconsolidated partnerships and joint ventures. Funds from Operations will be
computed on an unconsolidated basis. The computation of Funds from Operations
may be adjusted at the direction of the Independent Directors based on changes
in, or certain applications of, GAAP.

2



--------------------------------------------------------------------------------




(i)    “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership or the articles of formation and the operating
agreement in the case of a limited liability company.
(j)    “Independent Directors” means the members of the Board of Directors who
are not officers or employees of the Manager.
(k)    “Investment Company Act” means the Investment Company Act of 1940, as
amended.
(l)    “Investments” means the investments of the Company.
(m)    “Junior Share” means a share of capital stock of the Company now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the REIT
Shares.
(n)    “Preferred Share” means a share of capital stock of the Company now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the REIT
Shares.
(o)    “REIT Share” means a share of the Company’s Common Shares, par value
$0.01 per share. Where relevant in this Agreement, “REIT Shares” includes shares
of the Company’s Common Shares, par value $0.01 per share, issued upon
conversion of Preferred Shares or Junior Shares.
(p)    “Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company.
SECTION 2.
APPOINTMENT AND DUTIES OF THE MANAGER.

(a)    The Company hereby appoints the Manager to manage the assets of the
Company subject to the further terms and conditions set forth in this Agreement
and the Manager hereby agrees to use its commercially reasonable efforts to
perform each of the duties set forth herein. The appointment of the Manager
shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, pursuant to the terms of this Agreement, to cause the
duties of the Manager hereunder to be provided by third parties.

3



--------------------------------------------------------------------------------




(b)    The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:
(i)    serving as the Company’s consultant with respect to the periodic review
of the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as are in effect on the date
hereof, as the same may be modified with such approval, the “Guidelines”) and
other policies for approval by the Board of Directors;
(ii)    investigation, analysis, valuation and selection of investment
opportunities;
(iii)    with respect to prospective Investments by the Company and dispositions
of Investments, conducting negotiations with real estate brokers, sellers and
purchasers and their respective agents and representatives, investment bankers
and owners of privately and publicly held real estate companies;
(iv)    engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide real estate brokerage, investment
banking, leasing services, mortgage servicing, mortgage brokerage, securities
brokerage and other financial services and such other services as may be
required relating to the Investments;
(v)    negotiating on behalf of the Company for the sale, exchange or other
disposition of any Investments;
(vi)    coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
(vii)    coordinating and supervising, on behalf of the Company and at the
Company’s expense, all property managers, leasing agents and developers for the
administration, leasing, management and/or development of any of the
Investments;
(viii)    providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

4



--------------------------------------------------------------------------------




(ix)    administering the day-to-day operations of the Company and performing
and supervising the performance of such other administrative functions necessary
in the management of the Company as may be agreed upon by the Manager and the
Board of Directors, including, without limitation, the collection of revenues
and the payment of the Company’s debts and obligations and maintenance of
appropriate computer services to perform such administrative functions;
(x)    communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;
(xi)    counseling the Company in connection with policy decisions to be made by
the Board of Directors;
(xii)    evaluating and recommending to the Board of Directors modifications to
the hedging strategies in effect on the date hereof and engaging in hedging
activities on behalf of the Company, consistent with such strategies, as so
modified from time to time, with the Company’s status as a real estate
investment trust, and with the Guidelines;
(xiii)    counseling the Company regarding the maintenance of its status as a
real estate investment trust and monitoring compliance with the various real
estate investment trust qualification tests and other rules set out in the Code
and Treasury Regulations thereunder;
(xiv)    counseling the Company regarding the maintenance of its exemption from
the Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from that Act;
(xv)    assisting the Company in developing criteria that are specifically
tailored to the Company’s investment objectives and making available to the
Company its knowledge and experience with respect to its target assets;
(xvi)    representing and making recommendations to the Company in connection
with the purchase and finance, and commitment to purchase and finance, of its
target assets, and in connection with the sale and commitment to sell such
assets;
(xvii)    monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance, valuation
and budgeted or projected operating results;

5



--------------------------------------------------------------------------------




(xviii)    investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;
(xix)    causing the Company to retain qualified accountants and legal counsel,
as applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to real
estate investment trusts and to conduct quarterly compliance reviews with
respect thereto;
(xx)    causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xxi)    assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents required under the Exchange Act;
(xxii)    taking all necessary actions to enable the Company to make required
tax filings and reports, including soliciting stockholders for required
information to the extent provided by the provisions of the Code applicable to
real estate investment trusts;
(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
(xxiv)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be reasonable or customary and within any budgeted
parameters or expense guidelines set by the Board of Directors from time to
time;
(xxv)    performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
(xxvi)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws.

6



--------------------------------------------------------------------------------




Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, but not be limited to, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
(c)    The Manager may enter into agreements with other parties, including its
affiliates, for the purpose of engaging one or more property and/or asset
managers for and on behalf, and at the sole cost and expense, of the Company to
provide property management, asset management, leasing, mortgage servicing,
development and/or similar services to the Company (including, without
limitation, Portfolio Management Services and Monitoring Services) with respect
to the Investments, pursuant to property management agreement(s) and/or asset
management agreement(s) with terms which are then customary for agreements
regarding the management or servicing of assets similar in type, quality and
value to the assets of the Company; provided, that (i) any such agreements
entered into with affiliates of the Manager shall be (A) on terms no more
favorable to such affiliate then would be obtained from a third party on an
arms’-length basis and (B) to the extent the same do not fall within the
provisions of the Guidelines, approved by a majority of the Independent
Directors, (ii) with respect to Portfolio Management Services, (A) any such
agreements shall be subject to the Company’s prior written approval and (B) the
Manager shall remain liable for the performance of such Portfolio Management
Services, and (iii) with respect to Monitoring Services, any such agreements
shall be subject to the Company’s prior written approval.
(d)    The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or

7



--------------------------------------------------------------------------------




affiliates. The Company shall pay or reimburse the Manager or its affiliates
performing such services for the cost thereof; provided, that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis; and provided, further, that such
costs shall not be reimbursed in excess of $500,000 per annum.
(e)    As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment (i) an appraisal prepared by an independent real estate appraiser,
(ii) reports and information on the Company’s operations and asset performance
and (iii) other information reasonably requested by the Company.
(f)    The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.
(g)    The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Guidelines and policies approved by the Board of Directors.
(h)    Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in excess of that contained in any applicable
Company Account (as herein defined) or otherwise made available by the Company
to be expended by the Manager hereunder. Failure of the Manager to expend Excess
Funds out-of-pocket shall not give rise or be a contributing factor to the right
of the Company under Section 13(a) of this Agreement to terminate this Agreement
due to the Manager’s unsatisfactory performance.
(i)    In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts hired by the Manager.

8



--------------------------------------------------------------------------------




SECTION 3.
DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

(a)    The Manager will provide a management team, including a Chief Executive
Officer, a Chief Financial Officer and a Chief Accounting Officer of the
Company, to provide the management services to be provided by the Manager to the
Company hereunder. The members of such team shall devote such of their time to
the management of the Company as the Board of Directors reasonably deems
necessary and appropriate, commensurate with the level of activity of the
Company from time to time.
(b)    Except to the extent set forth in clause (a) above, nothing herein shall
prevent the Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses or from
rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of real
estate or real estate related investment, including investments which meet the
principal investment objectives of the Company.
(c)    Managers, members, partners, officers, employees and agents of the
Manager or affiliates of the Manager may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as from time to time
amended, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company, such persons shall use their
respective titles in the Company.
SECTION 4.
AGENCY.

The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Investments, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Directors, holders of the Company’s securities or the Company’s
representatives or properties.
SECTION 5.
BANK ACCOUNTS.

At the direction of the Board of Directors, the Manager may establish and
maintain one or more bank accounts in the name of the Company or any Subsidiary
(any such account, a “Company Account”), and may collect and deposit funds into
any such Company Account or Company Accounts, and disburse funds from any such
Company Account or Company Accounts,

9



--------------------------------------------------------------------------------




under such terms and conditions as the Board of Directors may approve; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of the Company or any Subsidiary.
SECTION 6.
RECORDS; CONFIDENTIALITY.

The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours upon one (1) business day’s
advance written notice. The Manager shall keep confidential any and all
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information to nonaffiliated third
parties except with the prior written consent of the Board of Directors.
SECTION 7.
OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a)    The Manager shall require each seller or transferor of investment assets
to the Company to make such representations and warranties regarding such assets
as may, in the judgment of the Manager, be necessary and appropriate. In
addition, the Manager shall take such other action as it deems necessary or
appropriate with regard to the protection of the Investments.
(b)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines or (ii) would
adversely affect the status of the Company as a real estate investment trust
under the Code or that, in its sole judgment made in good faith, would violate
any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or any Subsidiary or that would otherwise not be
permitted by such entity’s Governing Instruments. If the Manager is ordered to
take any such action by the Board of Directors, the Manager shall promptly
notify the Board of Directors of the Manager’s judgment that such action would
adversely affect such status or violate any such law, rule or regulation or the
Governing Instruments. Notwithstanding the foregoing, the Manager, its
directors, officers, stockholders and employees shall not be liable to the
Company or any Subsidiary, the Board of Directors, or the Company’s or any
Subsidiary’s stockholders or partners for any act or omission by the Manager,
its directors, officers, stockholders or employees except as provided in Section
11 of this Agreement.
(c)    The Manager shall not (i) consummate any transaction which would involve
the acquisition by the Company of property in which the Manager or any affiliate
thereof has an ownership interest or the sale by the Company of property to the
Manager or any affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential

10



--------------------------------------------------------------------------------




conflict of interest because it manages both the Company and another Person (not
an Affiliate of the Company) with which the Company has a contractual
relationship, take any action constituting the granting to such Person of a
waiver, forebearance or other relief, or the enforcement against such Person of
remedies, under or with respect to the applicable contract, unless such
transaction or action, as the case may be and in each case, is approved by a
majority of the Independent Directors.
(d)    The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Investments. If a majority of the Independent Directors
determine in their periodic review of transactions that a particular transaction
does not comply with the Guidelines, then a majority of the Independent
Directors will consider what corrective action, if any, can be taken. If the
transaction involved the acquisition of an asset from the Manager or an
affiliate of the Manager that was not approved in advance by a majority of the
Independent Directors, then the Manager may be required to repurchase the asset
at the purchase price (plus closing costs) to the Company.
(e)    The Manager shall at all times during the term of this Agreement
(including the Initial Term and any renewal term) maintain a tangible net worth
equal to or greater than $1,000,000. Additionally, during such period the
Manager shall maintain “errors and omissions” insurance coverage and other
insurance coverage which is customarily carried by property and asset and
investment managers performing functions similar to those of the Manager under
this Agreement with respect to assets similar to the assets of the Company, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.
SECTION 8.
COMPENSATION.

(a)    During the term of this Agreement, as the same may be extended from time
to time, the Manager will receive an annual management fee (the “Management
Fee”) equal to 1.50% of the Company’s “Gross Equity.” The Management Fee shall
be calculated and paid monthly in arrears based upon the weighted daily average
of the Gross Equity of the Company for such month. The term “Gross Equity” for
any period means (A) the sum of (i) the “Total Equity,” plus (ii) the value of
contributions made by partners other than the Company, from time to time, to the
capital of any Subsidiary (reduced proportionately in the case of a Subsidiary
to the extent that the Company owns, directly or indirectly, less than 100% of
the equity interests in such Subsidiary), less (B) any capital dividends or
capital distributions made by the Company to its stockholders or, without
duplication, by any Subsidiary to its stockholders, partners or other equity
holders. As used herein, the term “Total Equity” shall mean (i) the equity
transferred by Newcastle Investment Corp. on the Distribution Date, plus (ii)
the total net proceeds to the Company from any common or preferred equity
capital heretofore or hereafter raised by the

11



--------------------------------------------------------------------------------




Company or any Subsidiary of the Company (exclusive, with respect to any
Subsidiary, of capital of such Subsidiary consisting of a capital contribution
or other form of capital investment made by the Company or another Subsidiary of
the Company).
(b)    The Manager shall compute each installment of the Management Fee within
15 days after the end of the calendar month with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Management Fee shown therein shall be due and payable no later than the
earlier to occur of (i) the date which is 20 days after the end of the calendar
month with respect to which such installment is payable and (ii) the date which
is two (2) business days after the date of delivery to the Board of Directors of
such computations.
(c)    The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 13(a) of this Agreement.
(d)    The Board of Directors may, by written notice to the Manager delivered
ten (10) days prior to the date on which any payment of the Incentive
Compensation (as defined below) is payable, request that the Manager accept all
or a portion of such payment in the form of issued Common Shares, which notice
shall specify the amount of the payment of the Incentive Compensation, the
amount thereof which the Company intends to pay in cash, if any, and the amount
thereof which the Company intends to pay in the form of such Common Shares in
the number of such shares as determined by the Board of Directors. Within five
(5) days following receipt of said notice, the Manager shall notify the Company
in writing, such election to be made by the Manager in its sole discretion,
whether it will accept such portion of such payment in the form of such shares
and in such number of such shares.
(e)    In addition to the Management Fee otherwise payable hereunder, the
Company shall pay the Manager annual incentive compensation (“Incentive
Compensation”) on a cumulative, but not compounding, basis, in an amount equal
to the product of (A) 25% of the dollar amount by which (1)(a) the Funds from
Operations (before such payment) of the Company, excluding Funds from Operations
from Investments in equity method investees that are invested in consumer loans
as of the date hereof (the “Consumer Loan Companies”) and any unrealized gains
or losses from mark-to-market valuation changes on investments and debt (and any
deferred tax impact thereof), per REIT Share (based on the weighted average
number of REIT Shares outstanding), plus (b) earnings (or losses) from the
Consumer Loan Companies computed on a level-yield basis (such that the loans are
treated as if they qualified as loans acquired with a discount for credit
quality as set forth in ASC 310-30, as such codification was in effect on June
30, 2013) as if the Consumer Loan Companies had been acquired at their GAAP

12



--------------------------------------------------------------------------------




basis on the Distribution Date, earnings (or losses) from equity method
investees invested in Excess MSRs as if such equity method investees had not
made a fair value election, and gains (or losses) from debt restructuring and
gains (or losses) from sales of property, in each case per REIT Share (based on
the weighted average number of REIT Shares outstanding), exceed (2) an amount
equal to (a) the weighted average of the book value per REIT Share of the equity
transferred by Newcastle Investment Corp. on the Distribution Date, and the
prices per REIT Share at any subsequent offerings by the Company (adjusted for
any prior capital dividends or capital distributions) multiplied by (b) a simple
interest rate of ten percent (10%) per annum multiplied by (B) the weighted
average number of REIT Shares outstanding during such period. The obligation of
the Company to pay the Incentive Compensation shall survive the expiration or
earlier termination of this Agreement, subject to Section 16(b).
SECTION 9.
EXPENSES OF THE COMPANY.

The Company shall pay all of its expenses and shall reimburse the Manager for
documented expenses of the Manager incurred on its behalf (collectively, the
“Expenses”). Expenses include all costs and expenses which are expressly
designated elsewhere in this Agreement as the Company’s, together with the
following:
(a)    expenses in connection with the issuance and transaction costs incident
to the acquisitions, disposition and financing of Investments;
(b)    travel and other out-of-pocket expenses incurred by managers, officers,
employees and agents of the Manager in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment;
(c)    costs of legal, accounting, tax, auditing, administrative and other
similar services rendered for the Company by providers retained by the Manager
or, if provided by the Manager’s employees, in amounts which are no greater than
those which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis;
(d)    the compensation and expenses of the Independent Directors and the cost
of liability insurance to indemnify the Company’s directors and officers;
(e)    compensation and expenses of the Company’s custodian and transfer agent,
if any;

13



--------------------------------------------------------------------------------




(f)    costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
legal fees, closing and other costs) or any securities offerings of the Company;
(g)    costs associated with any computer software or hardware that is used
solely for the Company;
(h)    costs and expenses incurred in contracting with third parties, including
affiliates of the Manager, for the servicing and special servicing of assets of
the Company;
(i)    all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
(j)    all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;
(k)    expenses relating to any office or office facilities maintained for the
Company or Investments separate from the office or offices of the Manager;
(l)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of the holders of securities of the Company or its
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;
(m)    expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to its shareholders and proxy
materials with respect to any meeting of the shareholders of the Company; and
(n)    all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement.

14



--------------------------------------------------------------------------------




(o)    Without regard to the amount of compensation received under this
Agreement by the Manager, the Manager shall bear the following expenses: (i)
wages and salaries of the Manager’s officers and employees; (ii) rent
attributable to the space occupied by the Manager; and (iii) all other
“overhead” expenses of the Manager.
SECTION 10.
CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed monthly to the Manager on the first business
day of the month immediately following the date of delivery of such statement.
SECTION 11.
LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its members, managers,
officers and employees will not be liable to the Company or any Subsidiary, to
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any acts or omissions by the Manager, its members, managers,
officers or employees, pursuant to or in accordance with this Agreement, except
by reason of acts constituting bad faith, willful misconduct, gross negligence
or reckless disregard of the Manager’s duties under this Agreement. The Company
shall, to the full extent lawful, reimburse, indemnify and hold the Manager, its
members, managers, officers and employees and each other Person, if any,
controlling the Manager (each, an “Indemnified Party”), harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including attorneys’ fees) in respect of or arising from
any acts or omissions of such Indemnified Party made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Manager’s duties under this Agreement.
(b)    The Manager shall, to the full extent lawful, reimburse, indemnify and
hold the Company, its shareholders, directors, officers and employees and each
other Person, if any, controlling the Company (each, a “Company Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever

15



--------------------------------------------------------------------------------




(including attorneys’ fees) in respect of or arising from the Manager’s bad
faith, willful misconduct, gross negligence or reckless disregard of its duties
under this Agreement.
SECTION 12.
NO JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company and the Manager
partners or joint venturers or impose any liability as such on either of them.
SECTION 13.
TERM; TERMINATION.

(a)    Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until the date that is one (1) year after May 15,
2013, and thereafter on each anniversary of such date be deemed renewed
automatically each year for an additional one-year period unless (i) a majority
consisting of at least two-thirds of the Independent Directors or a simple
majority of the holders of outstanding Common Shares, agree that there has been
unsatisfactory performance that is materially detrimental to the Company or (ii)
a simple majority of the Independent Directors agree that the Management Fee
payable to the Manager is unfair; provided, that the Company shall not have the
right to terminate this Agreement under clause (ii) foregoing if the Manager
agrees to continue to provide the services under this Agreement at a fee that
the Independent Directors have determined to be fair. If the Company elects not
to renew this Agreement at the expiration of the original term or any such
one-year extension term as set forth above, the Company shall deliver to the
Manager prior written notice (the “Termination Notice”) of the Company’s
intention not to renew this Agreement based upon the terms set forth in this
Section 13(a) of this Agreement not less than 60 days prior to the expiration of
the then existing term. If the Company so elects not to renew this Agreement,
the Company shall designate the date (the “Effective Termination Date”), not
less than 60 days from the date of the notice, on which the Manager shall cease
to provide services under this Agreement and this Agreement shall terminate on
such date; provided, however, that in the event that such Termination Notice is
given in connection with a determination that the compensation payable to the
Manager is unfair, the Manager shall have the right to renegotiate the
Management Fee by delivering to the Company, no fewer than forty-five (45) days
prior to the prospective Effective Termination Date, written notice (any such
notice, a “Notice of Proposal to Negotiate”) of its intention to renegotiate its
compensation under this Agreement. Thereupon, the Company and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and the Company agree to
a revised Management Fee (or other compensation structure) within 45 days
following the receipt of the Notice of Proposal to Negotiate, the Termination
Notice shall be deemed of no force and effect and this Agreement shall continue
in full force and effect on the terms stated in this Agreement, except that the
Management Fee shall be the revised

16



--------------------------------------------------------------------------------




Management Fee (or other compensation structure) then agreed upon by the parties
to this Agreement. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised Management Fee promptly
upon reaching an agreement regarding same. In the event that the Company and the
Manager are unable to agree to a revised Management Fee during such 45 day
period, this Agreement shall terminate, such termination to be effective on the
date which is the later of (A) ten (10) days following the end of such 45 day
period and (B) the Effective Termination Date originally set forth in the
Termination Notice.
(b)    In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of the Management Fee earned by the
Manager during the period consisting of the twelve (12) full, consecutive
calendar months immediately preceding such termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.
(c)    No later than sixty (60) days prior to the anniversary date of the
Original Management Agreement (May 15) of any year during the Term, the Manager
may deliver written notice to the Company informing it of the Manager’s
intention not to renew the Term, whereupon the Term of this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on the
anniversary date next following the delivery of such notice.
(d)    If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Section 13(b) and Section 16 of this
Agreement. In addition, Section 11 of this Agreement shall survive termination
of this Agreement.
SECTION 14.
ASSIGNMENT.

(a)    Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Manager, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors; provided,
however, that no such consent shall be required in the case of an assignment by
the Manager to an entity whose day-to-day business and operations are managed
and supervised by Messrs. Wesley R. Edens and Randal A. Nardone (collectively,
the “Principals”), provided, further, that such transaction is determined at the
time not to be an “assignment” for purposes of Section 205 of the Investment
Advisers Act of 1940, as amended, and the rules and regulations promulgated
under such act and the interpretations thereof issued by the Securities and
Exchange Commission. Any such permitted assignment shall bind the assignee under
this Agreement in the same manner as the Manager is bound, and the Manager shall
be liable to the Company for all errors or omissions of the assignee under any
such

17



--------------------------------------------------------------------------------




assignment. In addition, the assignee shall execute and deliver to the Company a
counterpart of this Agreement naming such assignee as Manager. This Agreement
shall not be assigned by the Company without the prior written consent of the
Manager, except in the case of assignment by the Company to another real estate
investment trust or other organization which is a successor (by merger,
consolidation or purchase of assets) to the Company, in which case such
successor organization shall be bound under this Agreement and by the terms of
such assignment in the same manner as the Company is bound under this Agreement.
(b)    Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.
SECTION 15.
TERMINATION FOR CAUSE.

(a)    The Company may terminate this Agreement effective upon sixty (60) days
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if any act of fraud, misappropriation of funds,
or embezzlement against the Company or other willful violation of this Agreement
by the Manager in its corporate capacity (as distinguished from the acts of any
employees of the Manager which are taken without the complicity of any of the
Principals) under this Agreement or in the event of any gross negligence on the
part of the Manager in the performance of its duties under this Agreement.
(b)    The Manager may terminate this Agreement effective upon sixty (60) days
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.
SECTION 16.
ACTION UPON TERMINATION.

(a)    From and after the effective date of termination of this Agreement,
pursuant to Sections 13, 14, or 15 of this Agreement, the Manager shall not be
entitled to compensation for further services under this Agreement, but shall be
paid all compensation accruing to the date of

18



--------------------------------------------------------------------------------




termination and, if terminated pursuant to Section 13 or Section 15(b), the
applicable Termination Fee. Upon such termination, the Manager shall forthwith:
(i)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
(ii)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and
(iii)    deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.
(b)    In the event that this Agreement is terminated, the Company shall have
the option, to be exercised by written notice to the Manager within ten (10)
days following such termination, to purchase from the Manager the right of the
Manager to receive the Incentive Compensation. In exchange therefor the Company
will be obligated to pay the Manager a cash purchase price (the “Cash Price”)
equal to the amount of the Incentive Compensation that would be paid to the
Manager if all of the Company’s assets were sold for cash at their then current
fair market value (taking into account, among other things, expected future
performance of the underlying investments, the “Fair Market Value”). In the
event that the Company does not elect to exercise such option to purchase the
Incentive Compensation, the Manager shall have the right to require the Company
to do so at the Cash Price by delivering to the Company written notice within
twenty (20) days following such termination. The Fair Market Value shall be
determined by independent appraisal to be conducted by a nationally recognized
appraisal firm mutually agreed upon by the Company and the Manager. If the
Company and the Manager are unable to agree upon an appraisal firm, then each of
the Company and the Manager shall choose an independent appraisal firm to
conduct an appraisal. In such event, (i) if the appraisals prepared by the two
appraisers so selected are the same or differ by an amount that does not exceed
20% of the higher of the two appraisals, the Fair Market Value will be deemed to
be the average of such appraisals, and (ii) if the two appraisals differ by more
than 20% of the higher of the two appraisals, the two appraisers together shall
select a third nationally recognized appraisal firm to conduct an appraisal. If
the two appraisers are unable to agree as to the identity of such third
appraiser, either of the Manager and the Company may request that the American
Arbitration Association (“AAA”) select the third appraiser, which shall then be
selected by the AAA. The Fair Market Value will then be deemed to be the amount
determined by such third appraiser, but in no event less than the lower or more
than the higher of the first two appraisals made under this Section 16(b).

19



--------------------------------------------------------------------------------




SECTION 17.
RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

The Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the first sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.
SECTION 18.
NOTICES.

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission or email against answerback, (iv) delivery by registered
or certified mail, postage prepaid, return receipt requested, addressed as set
forth below:
(a)    If to the Company:
New Residential Investment Corp.
c/o FIG LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Cameron D. MacDougall

20



--------------------------------------------------------------------------------




(b)    If to the Manager:
FIG LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Randal A. Nardone
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.
SECTION 19.
BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.
SECTION 20.
ENTIRE AGREEMENT.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing.
SECTION 21.
CONTROLLING LAW.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.
SECTION 22.
INDULGENCES, NOT WAIVERS.


21



--------------------------------------------------------------------------------




Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
SECTION 23.
TITLES NOT TO AFFECT INTERPRETATION.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation of this Agreement.
SECTION 24.
EXECUTION IN COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.
SECTION 25.
PROVISIONS SEPARABLE.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
SECTION 26.
GENDER.

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

22



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:

NEW RESIDENTIAL INVESTMENT CORP.,
a Delaware corporation



By:            
    Name: Cameron D. MacDougall
    Title:     Secretary
MANAGER:

FIG LLC,
a Delaware limited liability company



By:            
    Name:
    Title:

23

